Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/19 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) #124, 125, 128 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura et al., (U.S. Pub. No. 2007/0183184 A1), hereinafter referred to as “Nakamura”. 

Nakamura shows, with respect to claim #124, 125, 129-133, 141-143, a method wherein manufacturing a RFID tag is also called an IC tag, an ID tag, a transponder, an IC chip, or an ID chip (paragraph 0004) an integrated circuits (fig. #1b, item 102) which are picked up by the holders (fig. #1b, item 104) arranged in a row are mounted on the respective elements formed over the substrate (fig. #1b, item 111) ( paragraph 0053) a jig (fig. #1b, item 103) device such as a robot arm, a head, or a roller, which can freely move up and down and horizontally (in x-y-z directions) ( paragraph 0055) such that a roller (fig. #3a, item 206)  for supplying a flexible substrate having a plurality of elements and a roller for winding up the flexible substrate having the plurality of elements (paragraph 0017-0018) the semiconductor integrated circuits (fig. #3a, item 202) are mounted and the manufacturing apparatus also includes a support means (fig. #3a, item 201) for supporting the semiconductor integrated circuits (fig. #3a, item 202) and a roller (fig. #3a, item 203) having holders (fig. #3a, item 204) for catching and holding the semiconductor integrated circuits (fig. #3a, item 202) (paragraph 0084) the pitch of the holders (fig. #4a-d, item 204) arranged in a row is widened from x to a (paragraph 0109).



Nakamura shows, with respect to claim #128, 139, a method wherein a collecting roller (fig. #5a, item 207) for winding up the flexible substrate (fig. #5a, item 208) having the antennas (fig. #5a, item 209) on which the semiconductor integrated circuits (fig. #5a, item 202) are mounted (paragraph 0084).

Nakamura shows, with respect to claim #135, 136, 140, an apparatus wherein manufacturing a RFID tag is also called an IC tag, an ID tag, a transponder, an IC chip, or an ID chip (paragraph 0004) an integrated circuits (fig. #1b, item 102) which are picked up by the holders (fig. #1b, item 104) arranged in a row are mounted on the respective elements formed over the substrate (fig. #1b, item 111) ( paragraph 0053) a jig (fig. #1b, item 103) device such as a robot arm, a head, or a roller, which can freely move up and down and horizontally (in x-y-z directions) (paragraph 0055) such that a roller (fig. #3a, item 206)  for supplying a flexible substrate having a plurality of elements and a roller for winding up the flexible substrate having the plurality of elements (paragraph 0017-0018) the semiconductor integrated circuits (fig. #3a, item 202) are mounted and the manufacturing apparatus also includes a support means (fig. #3a, item 201) for supporting the semiconductor integrated circuits (fig. #3a, item 202) and a roller (fig. #3a, item 203) having holders (fig. #3a, item 204) for catching and holding the semiconductor integrated circuits (fig. #3a, item 202) (paragraph 0084) the pitch of the (fig. #4a-d, item 204) arranged in a row is widened from x to a (paragraph 0109) a controller for controlling the pitch of the plurality of holders arranged in a row; a support means provided with a plurality of semiconductor integrated circuits; and a support means provided with a substrate having a plurality of elements (paragraph 0008) with drivers (fig. #16a&b, item 108) such as motors (paragraph 0054-0055).


//

Claim #126, 127, 137, 138 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., (U.S. Pub. No. 2007/0183184 A1), hereinafter referred to as “Nakamura”, and in view of Humpston et al., (U.S. Pub. No. 2007/0190691), hereinafter referred to as "Humpston".

Nakamura substantially shows the claimed invention as shown in the rejection above. 
Nakamura fails to show, with respect to claim #126, 127, 137, 138, a method wherein said removable surface portion is a formed sheet, optionally wherein said formed sheet is an elastomeric sheet, a rubber sheet or a silicone sheet and wrapped around a roller cylindrical center portion.

claim #126, 127, 137, 138, a method wherein a rubber adhesive-dispersing roller is used to ensure uniform pressure of the adhesive-dispersing rollers against each other (roller; fig. #3h, item 160) (Rubber; fig. #3h, item 158) (paragraph 0176).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #126, 127, 137, 138, a method wherein said removable surface portion is a formed sheet, optionally wherein said formed sheet is an elastomeric sheet, a rubber sheet or a silicone sheet and wrapped around a roller cylindrical center portion, into the method of Nakamura, with the motivation the soft material that less likely to damage the metal-coating at the outer surface of the primary roller  and to absorb stresses in the event that the axes of the rollers and do not remain entirely parallel during operation, as taught by Humpston.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/06/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816